


Exhibit 10.7

 

VIVUS, INC.

 

2010 EQUITY INCENTIVE PLAN

 

1.             Purposes of the Plan.  The purposes of this Plan are:

 

·                                          to attract and retain the best
available personnel for positions of substantial responsibility,

 

·                                          to provide incentives to individuals
who perform services to the Company, and

 

·                                          to promote the success of the
Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units and Performance Shares.

 

2.             Definitions.  As used herein, the following definitions will
apply:

 

(a)           “Administrator” means the Board or any of its Committees as will
be administering the Plan, in accordance with Section 4 of the Plan.

 

(b)           “Affiliate” means any corporation or any other entity (including,
but not limited to, partnerships and joint ventures) controlling, controlled by,
or under common control with the Company.

 

(c)           “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.

 

(d)           “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Units or Performance Shares.

 

(e)           “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan.  The Award Agreement is subject to the terms and conditions of the
Plan.

 

(f)            “Board” means the Board of Directors of the Company.

 

(g)           “Change in Control” means the occurrence of any of the following
events:

 

(i)    Change in Ownership of the Company.  A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as

 

--------------------------------------------------------------------------------


 

a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than fifty
percent (50%) of the total voting power of the stock of the Company; provided,
however, that for purposes of this subsection (i), the acquisition of additional
stock by any one Person, who is considered to own more than fifty percent (50%)
of the total voting power of the stock of the Company will not be considered a
Change in Control; or

 

(ii)   Change in Effective Control of the Company.  If the Company has a class
of securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.  For
purposes of this subsection (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

 

(iii)  Change in Ownership of a Substantial Portion of the Company’s Assets.  A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this subsection (iii),
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets: (A) a transfer to an entity that is controlled
by the Company’s stockholders immediately after the transfer, or (B) a transfer
of assets by the Company to: (1) a stockholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
stock, (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (4) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3).  For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

For purposes of this Section 2(g), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

Notwithstanding the foregoing, a transaction shall not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A of the Code, as it has been and may be amended from time
to time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

 

2

--------------------------------------------------------------------------------


 

Further and for the avoidance of doubt, a transaction shall not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that shall be owned in substantially the same proportions by the persons who
held the Company’s securities immediately before such transaction.

 

(h)           “Code” means the Internal Revenue Code of 1986, as amended. 
Reference to a specific section of the Code or Treasury Regulation thereunder
will include such section or regulation, any valid regulation or other official
applicable guidance promulgated under such section, and any comparable provision
of any future legislation or regulation amending, supplementing or superseding
such section or regulation.

 

(i)            “Committee” means a committee of Directors or of other
individuals satisfying Applicable Laws appointed by the Board in accordance with
Section 4 hereof.

 

(j)            “Common Stock” means the common stock of the Company.

 

(k)           “Company” means VIVUS, Inc., a Delaware corporation, or any
successor thereto.

 

(l)            “Consultant” means any person, including an advisor, engaged by
the Company or its Affiliates to render services to such entity other than as an
Employee.

 

(m)          “Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.

 

(n)           “Director” means a member of the Board.

 

(o)           “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

 

(p)           “Employee” means any person, including Officers and Directors,
employed by the Company or  its Affiliates.  Neither service as a Director nor
payment of a director’s fee by the Company will be sufficient to constitute
“employment” by the Company.

 

(q)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(r)            “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

 

(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market,
the Nasdaq Global Select Market or the Nasdaq Capital Market, its Fair Market
Value shall be the closing sales price for such stock (or, the closing bid, if
no sales were reported) as quoted on such

 

3

--------------------------------------------------------------------------------


 

exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

(ii)   If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks are reported); or

 

(iii)  In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

 

(s)            “Fiscal Year” means the fiscal year of the Company.

 

(t)            “Incentive Stock Option” means an Option that by its terms
qualifies and is otherwise intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code and the regulations promulgated
thereunder.

 

(u)           “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.

 

(v)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(w)          “Option” means a stock option granted pursuant to the Plan.

 

(x)           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(y)           “Participant” means the holder of an outstanding Award.

 

(z)           “Performance Goals” will have the meaning set forth in Section 11
of the Plan.

 

(aa)         “Performance Period” means any Fiscal Year of the Company or such
longer or shorter period as determined by the Administrator in its sole
discretion.

 

(bb)         “Performance Share” means an Award denominated in Shares which may
be earned in whole or in part upon attainment of performance goals or other
vesting criteria as the Administrator may determine pursuant to Section 10.

 

(cc)         “Performance Unit” means an Award which may be earned in whole or
in part upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.

 

4

--------------------------------------------------------------------------------


 

(dd)         “Period of Restriction” means the period during which the transfer
of Shares of Restricted Stock are subject to restrictions and therefore, the
Shares are subject to a substantial risk of forfeiture.  Such restrictions may
be based on the passage of time, the achievement of target levels of
performance, or the occurrence of other events as determined by the
Administrator.

 

(ee)         “Plan” means this 2010 Equity Incentive Plan.

 

(ff)          “Restricted Stock” means Shares issued pursuant to a Restricted
Stock award under Section 8 of the Plan, or issued pursuant to the early
exercise of an Option.

 

(gg)         “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 9.  Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.

 

(hh)         “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect when discretion is being exercised with respect to
the Plan.

 

(ii)           “Section 16(b)”  means Section 16(b) of the Exchange Act.

 

(jj)           “Service Provider” means an Employee, Director or Consultant.

 

(kk)         “Share” means a share of the Common Stock, as adjusted in
accordance with Section 15 of the Plan.

 

(ll)           “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 7 is designated as a Stock
Appreciation Right.

 

(mm)      “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

3.             Stock Subject to the Plan.

 

(a)           Subject to the provisions of Section 15 of the Plan, the maximum
aggregate number of Shares that may be issued under the Plan is equal to the sum
of (i) 8,400,000 Shares, (ii) any Shares which have been reserved but not issued
pursuant to any awards granted under the Company’s 2001 Stock Option Plan (the
“2001 Plan”) as of the date of stockholder approval of this Plan, plus (iii) any
Shares subject to stock options or similar awards granted under 2001 Plan that
expire or otherwise terminate without having been exercised in full and Shares
issued pursuant to awards granted under the 2001 Plan that are forfeited to or
repurchased by the Company (up to a maximum of 8,183,199 Shares pursuant to this
subsection (iii)).  The Shares may be authorized, but unissued, or reacquired
Common Stock.

 

(b)           Full Value Awards.  Any Shares subject to Awards of Restricted
Stock, Restricted Stock Units, Performance Units, and Performance Shares will be
counted against the numerical limits of this Section 3 as 1.22 Shares for every
one Share subject thereto.  Further, if Shares acquired pursuant to any such
Award are forfeited or repurchased by the Company and

 

5

--------------------------------------------------------------------------------


 

would otherwise return to the Plan pursuant to Section 3(c), 1.22 times the
number of Shares so forfeited or repurchased will return to the Plan and will
again become available for issuance.

 

(c)           Lapsed Awards.  If an Award expires or becomes unexercisable
without having been exercised in full or, with respect to an Award of Restricted
Stock Units, Performance Units or Performance Shares, is terminated due to
failure to vest, the unpurchased Shares (or for Awards other than Options or
Stock Appreciation Rights, the unissued Shares) which were subject thereto will
become available for future grant or sale under the Plan (unless the Plan has
terminated).  Upon the exercise of a Stock Appreciation Right settled in Shares,
the gross number of Shares covered by the portion of the Award so exercised will
cease to be available under the Plan.  Shares that have actually been issued
under the Plan under any Award will not be returned to the Plan and will not
become available for future distribution under the Plan; provided, however, that
if Shares issued pursuant to Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company due to failure to vest, such Shares will become
available for future grant under the Plan.  Shares used to pay the exercise or
purchase price of an Award and/or to satisfy the tax withholding obligations
related to an Award will not become available for future grant or sale under the
Plan.  To the extent an Award under the Plan is paid out in cash rather than
Shares, such cash payment will not result in reducing the number of Shares
available for issuance under the Plan.  Notwithstanding the foregoing and,
subject to adjustment as provided in Section 15, the maximum number of Shares
that may be issued upon the exercise of Incentive Stock Options will equal the
aggregate Share number stated in Section 3(a), plus, to the extent allowable
under Section 422 of the Code and the Treasury Regulations promulgated
thereunder, any Shares that become available for issuance under the Plan under
this Section 3(c).

 

(d)           Share Reserve.  The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of the Plan.

 

4.             Administration of the Plan.

 

(a)           Procedure.

 

(i)    Multiple Administrative Bodies.  Different Committees with respect to
different groups of Service Providers may administer the Plan.

 

(ii)   Section 162(m).  To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

(iii)  Rule 16b-3.  To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iv)  Other Administration.  Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

 

6

--------------------------------------------------------------------------------


 

(b)           Powers of the Administrator.  Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:

 

(i)      to determine the Fair Market Value;

 

(ii)     to select the Service Providers to whom Awards may be granted
hereunder;

 

(iii)    to determine the number of Shares to be covered by each Award granted
hereunder;

 

(iv)    to approve forms of Award Agreements for use under the Plan;

 

(v)     to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder.  Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

 

(vi)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

(vii)   to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;

 

(viii)  to modify or amend each Award (subject to Section 20(c) of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(e) regarding Incentive Stock Options). 
Notwithstanding the previous sentence, the Administrator may not modify or amend
an Option or Stock Appreciation Right to reduce the exercise price of such
Option or Stock Appreciation Right after it has been granted (except for
adjustments made pursuant to Section 15), and neither may the Administrator
cancel any outstanding Option or Stock Appreciation Right and immediately
replace it with a new Option or Stock Appreciation Right with a lower exercise
price, unless such action is approved by stockholders prior to such action being
taken;

 

(ix)    to allow Participants to satisfy withholding tax obligations in such
manner as prescribed in Section 16;

 

(x)     to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

 

7

--------------------------------------------------------------------------------

 

(xi)   to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine; and

 

(xii)  to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c)           Effect of Administrator’s Decision.  The Administrator’s
decisions, determinations and interpretations will be final and binding on all
Participants and any other holders of Awards.

 

(d)           No Liability.  Under no circumstances shall the Company, its
Affiliates, the Administrator, or the Board incur liability for any indirect,
incidental, consequential or special damages (including lost profits) of any
form incurred by any person, whether or not foreseeable and regardless of the
form of the act in which such a claim may be brought, with respect to the Plan
or the Company’s, its Affiliates’, the Administrator’s or the Board’s roles in
connection with the Plan.

 

5.             Eligibility.  Nonstatutory Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, Performance Units, and
Performance Shares may be granted to Service Providers.  Incentive Stock Options
may be granted only to employees of the Company or any Parent or Subsidiary of
the Company.

 

6.             Stock Options.

 

(a)           Grant of Stock Options.  Subject to the terms and conditions of
the Plan, an Option may be granted to Service Providers at any time and from
time to time as will be determined by the Administrator, in its sole
discretion.  Each Option will be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option.  However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds one hundred thousand U.S.
dollars  ($100,000), such Options will be treated as Nonstatutory Stock
Options.  For purposes of this Section 6(a), Incentive Stock Options will be
taken into account in the order in which they were granted.  The Fair Market
Value of the Shares will be determined as of the time the Option with respect to
such Shares is granted.

 

(b)           Number of Shares.  The Administrator will have complete discretion
to determine the number of Shares subject to an Option granted to any
Participant, provided that during any Fiscal Year, no Participant will be
granted Options covering more than 1,000,000 Shares.  Notwithstanding the
limitation in the previous sentence, in connection with his or her initial
service as an Employee, an Employee may be granted Options covering up to an
additional 1,000,000 Shares.  The foregoing limitations will be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 15.

 

(c)           Exercise Price and Other Terms.  The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of Options granted under the Plan, provided, however, that the
exercise price will not be less than

 

8

--------------------------------------------------------------------------------


 

one hundred percent (100%) of the Fair Market Value of a Share on the date of
grant.  In addition, in the case of an Incentive Stock Option granted to an
employee of the Company or any Parent or Subsidiary of the Company who, at the
time the Incentive Stock Option is granted, owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or Subsidiary, the per Share exercise price will be no less than one
hundred ten percent (110%) of the Fair Market Value per Share on the date of
grant.  Notwithstanding the foregoing provisions of this Section 6(c), Options
may be granted with a per Share exercise price of less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant pursuant to a
transaction described in, and in a manner consistent with, Section 424(a) of the
Code and the Treasury Regulations thereunder.

 

(d)           Option Agreement.

 

(i)    Terms and Conditions.  Each Option grant will be evidenced by an Award
Agreement that will specify the exercise price, the term of the Option, the
acceptable forms of consideration for exercise (which may include any form of
consideration permitted by Section 6(d)(ii), the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.

 

(ii)   Form of Consideration.  The Administrator will determine the acceptable
form(s) of consideration for exercising an Option, including the method of
payment, to the extent permitted by Applicable Laws.  In the case of an
Incentive Stock Option, the Administrator will determine the acceptable form of
consideration at the time of grant.  Such consideration to the extent permitted
by Applicable Laws may include, but is not limited to:

 

(1)           cash;

 

(2)           check;

 

(3)           other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option will be exercised and provided that accepting such Shares, in the sole
discretion of the Administrator, will not result in any adverse accounting
consequences to the Company;

 

(4)           by net exercise;

 

(5)           consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan;

 

(6)           a reduction in the amount of any Company liability to the
Participant, including any liability attributable to the Participant’s
participation in any Company-sponsored deferred compensation program or
arrangement;

 

(7)           such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or

 

(8)           any combination of the foregoing methods of payment.

 

9

--------------------------------------------------------------------------------


 

(e)           Term of Option.  An Option granted under the Plan will expire upon
the date determined by the Administrator, in its sole discretion, and set forth
in the Award Agreement; provided, however, that the term will be no more than
ten (10) years from the date of grant thereof.  In the case of an Incentive
Stock Option granted to a Participant who, at the time the Incentive Stock
Option is granted, owns stock representing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary, the term of the Incentive Stock Option will be five (5) years
from the date of grant or such shorter term as may be provided in the Award
Agreement.

 

(f)            Exercise of Option.

 

(i)    Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement.  An Option may not be exercised for a fraction of a
Share.

 

An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specifies from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable tax
withholdings).  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  Shares issued upon exercise of an Option will be issued in the name
of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse.  Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option.  The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 15 of
the Plan.

 

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

 

(ii)           Termination of Relationship as a Service Provider.  If a
Participant ceases to be a Service Provider, other than upon the Participant’s
termination as the result of the Participant’s death or Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement).  In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three
(3) months following the Participant’s termination. Unless otherwise provided by
the Administrator, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will revert to the Plan.  If after termination the Participant does
not exercise his or her Option within the time specified by the Administrator,
the Option will terminate, and the Shares covered by such Option will revert to
the Plan.

 

10

--------------------------------------------------------------------------------


 

(iii)          Disability of Participant.  If a Participant ceases to be a
Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination.  Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan.  If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

 

(iv)          Death of Participant.  If a Participant dies while a Service
Provider, the Option may be exercised following the Participant’s death within
such period of time as is specified in the Award Agreement to the extent that
the Option is vested on the date of death (but in no event may the Option be
exercised later than the expiration of the term of such Option as set forth in
the Award Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator.  If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death.  Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan.  If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

 

(v)           Other Termination.  A Participant’s Award Agreement also may
provide that if the exercise of the Option following the termination of
Participant’s status as a Service Provider (other than upon the Participant’s
death or Disability) would result in liability under Section 16(b), then the
Option will terminate on the earlier of (A) the expiration of the term of the
Option set forth in the Award Agreement, or (B) the tenth (10th) day after the
last date on which such exercise would result in such liability under
Section 16(b).  Finally, a Participant’s Award Agreement may also provide that
if the exercise of the Option following the termination of the Participant’s
status as a Service Provider (other than upon the Participant’s death or
Disability) would be prohibited at any time solely because the issuance of
Shares would violate the registration requirements under the Securities Act,
then the Option will terminate on the earlier of (A) the expiration of the term
of the Option, or (B) the expiration of a period of three (3) months after the
termination of the Participant’s status as a Service Provider during which the
exercise of the Option would not be in violation of such registration
requirements.

 

7.             Stock Appreciation Rights.

 

(a)           Grant of Stock Appreciation Rights.  Subject to the terms and
conditions of the Plan, a Stock Appreciation Right may be granted to Service
Providers at any time and from time to time as will be determined by the
Administrator, in its sole discretion.

 

11

--------------------------------------------------------------------------------


 

(b)           Number of Shares.  The Administrator will have complete discretion
to determine the number of Stock Appreciation Rights granted to any 
Participant, provided that during any Fiscal Year, no Participant will be
granted Stock Appreciation Rights covering more than 1,000,000 Shares. 
Notwithstanding the limitation in the previous sentence, in connection with his
or her initial service as an Employee, an Employee may be granted Stock
Appreciation Rights covering up to an additional 1,000,000 Shares.  The
foregoing limitations will be adjusted proportionately in connection with any
change in the Company’s capitalization as described in Section 15.

 

(c)           Exercise Price and Other Terms.  The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of Stock Appreciation Rights granted under the Plan, provided,
however, that the exercise price will not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant.  
Notwithstanding the foregoing provisions of this Section 7(c), Stock
Appreciation Rights may be granted with a per Share exercise price of less than
one hundred percent (100%) of the Fair Market Value per Share on the date of
grant pursuant to a transaction described in, and in a manner consistent with,
Section 424(a) of the Code and the Treasury Regulations thereunder.

 

(d)           Stock Appreciation Right Agreement.  Each Stock Appreciation Right
grant will be evidenced by an Award Agreement that will specify the exercise
price, the term of the Stock Appreciation Right, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.

 

(e)           Expiration of Stock Appreciation Rights.  A Stock Appreciation
Right granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement;
provided, however, that the term will be no more than ten (10) years from the
date of grant thereof.  Notwithstanding the foregoing, the rules of
Section 6(f) relating to exercise also will apply to Stock Appreciation Rights.

 

(f)            Payment of Stock Appreciation Right Amount.  Upon exercise of a
Stock Appreciation Right, a Participant will be entitled to receive payment from
the Company in an amount determined by multiplying:

 

(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

 

(ii)   The number of Shares with respect to which the Stock Appreciation Right
is exercised.

 

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

8.             Restricted Stock.

 

(a)           Grant of Restricted Stock.  Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Service Providers in such amounts as the Administrator,
in its sole discretion, will determine.

 

12

--------------------------------------------------------------------------------


 

(b)           Restricted Stock Agreement.  Each Award of Restricted Stock will
be evidenced by an Award Agreement that will specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.  Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.  Notwithstanding the
foregoing sentence, for restricted stock intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, during any Fiscal Year no Participant will receive more than an aggregate
of 300,000 Shares of Restricted Stock.  Notwithstanding the foregoing
limitation, in connection with his or her initial service as an Employee, for
restricted stock intended to qualify as “performance-based compensation” within
the meaning of Section 162(m) of the Code, an Employee may be granted an
aggregate of up to an additional 300,000 Shares of Restricted Stock.  The
foregoing limitations will be adjusted proportionately in connection with any
change in the Company’s capitalization as described in Section 15.

 

(c)           Transferability.  Except as provided in this Section 8, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.

 

(d)           Other Restrictions.  The Administrator, in its sole discretion,
may impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.

 

(e)           Removal of Restrictions.  Except as otherwise provided in this
Section 8, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction or at such other time as the
Administrator may determine.  The Administrator, in its sole discretion, may
reduce or waive any restrictions for such Award and may accelerate the time at
which any restrictions will lapse or be removed.

 

(f)            Voting Rights.  During the Period of Restriction, Service
Providers holding Shares of Restricted Stock granted hereunder may exercise full
voting rights with respect to those Shares, unless the Administrator determines
otherwise.

 

(g)           Dividends and Other Distributions.  During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares, unless the Administrator provides otherwise.  If any such dividends
or distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

 

(h)           Return of Restricted Stock to Company.  On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.

 

(i)            Section 162(m) Performance Restrictions.  For purposes of
qualifying grants of Restricted Stock as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of

 

13

--------------------------------------------------------------------------------


 

Performance Goals.  The Performance Goals will be set by the Administrator on or
before the Determination Date.  In granting Restricted Stock which is intended
to qualify under Section 162(m) of the Code, the Administrator will follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

 

9.             Restricted Stock Units.

 

(a)           Grant.  Restricted Stock Units may be granted at any time and from
time to time as determined by the Administrator.  After the Administrator
determines that it will grant Restricted Stock Units under the Plan, it will
advise the Participant in an Award Agreement of the terms, conditions, and
restrictions related to the grant, including the number of Restricted Stock
Units.  Notwithstanding anything to the contrary in this subsection (a), for
Restricted Stock Units intended to qualify as “performance-based compensation”
within the meaning of Section 162(m) of the Code, during any Fiscal Year of the
Company, no Participant will receive more than an aggregate of 300,000
Restricted Stock Units.  Notwithstanding the limitation in the previous
sentence, for Restricted Stock Units intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, in connection
with his or her initial service as an Employee, an Employee may be granted an
aggregate of up to an additional 300,000 Restricted Stock Units.  The foregoing
limitations will be adjusted proportionately in connection with any change in
the Company’s capitalization as described in Section 15.

 

(b)           Vesting Criteria and Other Terms.  The Administrator will set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, will determine the number of Restricted Stock Units that will
be paid out to the Participant.  The Administrator may set vesting criteria
based upon the achievement of Company-wide, business unit, or individual goals
(including, but not limited to, continued employment), or any other basis
determined by the Administrator in its discretion.

 

(c)           Earning Restricted Stock Units.  Upon meeting the applicable
vesting criteria, the Participant will be entitled to receive a payout as
determined by the Administrator.  Notwithstanding the foregoing, at any time
after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout and may accelerate the time at which any restrictions will lapse or be
removed.

 

(d)           Form and Timing of Payment.  Payment of earned Restricted Stock
Units will be made as soon as practicable after the date(s) set forth in the
Award Agreement or as otherwise provided in the applicable Award Agreement or as
required by Applicable Laws.  The Administrator, in its sole discretion, may pay
earned Restricted Stock Units in cash, Shares, or a combination thereof.  Shares
represented by Restricted Stock Units that are fully paid in cash again will not
reduce the number of Shares available for grant under the Plan.

 

(e)           Cancellation.  On the date set forth in the Award Agreement, all
unearned Restricted Stock Units will be forfeited to the Company.

 

(f)            Section 162(m) Performance Restrictions.  For purposes of
qualifying grants of Restricted Stock Units as “performance-based compensation”
under Section 162(m) of

 

14

--------------------------------------------------------------------------------

 

the Code, the Administrator, in its discretion, may set restrictions based upon
the achievement of Performance Goals.  The Performance Goals will be set by the
Administrator on or before the Determination Date.  In granting Restricted Stock
Units which are intended to qualify under Section 162(m) of the Code, the
Administrator will follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Award under
Section 162(m) of the Code (e.g., in determining the Performance Goals).

 

10.           Performance Units and Performance Shares.

 

(a)           Grant of Performance Units/Shares.  Performance Units and
Performance Shares may be granted to Service Providers at any time and from time
to time, as will be determined by the Administrator, in its sole discretion. 
The Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant provided
that during any Fiscal Year, for Performance Units or Performance Shares
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code, (i) no Participant will receive Performance Units
having an initial value greater than $1,000,000, and (ii) no Participant will
receive more than 300,000 Performance Shares.  Notwithstanding the foregoing
limitation, for Performance Shares intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, in connection
with his or her initial service, a Service Provider may be granted up to an
additional 300,000 Performance Shares and additional Performance Units having an
initial value up to $1,000,000.  The foregoing limitations will be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 15.

 

(b)           Value of Performance Units/Shares.  Each Performance Unit will
have an initial value that is established by the Administrator on or before the
date of grant.  Each Performance Share will have an initial value equal to the
Fair Market Value of a Share on the date of grant.

 

(c)           Performance Objectives and Other Terms.  The Administrator will
set performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers.  The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.”  Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.  The Administrator may
set performance objectives based upon the achievement of Company-wide,
divisional, or individual goals, applicable federal or state securities laws, or
any other basis determined by the Administrator in its discretion.

 

(d)           Earning of Performance Units/Shares.  After the applicable
Performance Period has ended, the holder of Performance Units/Shares will be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives or other vesting
provisions have been achieved.  After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other

 

15

--------------------------------------------------------------------------------


 

vesting provisions for such Performance Unit/Share and may accelerate the time
at which any restrictions will lapse or be removed.

 

(e)           Form and Timing of Payment of Performance Units/Shares.  Payment
of earned Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period, or as otherwise provided in the
applicable Award Agreement or as required by Applicable Laws.  The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.

 

(f)            Cancellation of Performance Units/Shares.  On the date set forth
in the Award Agreement, all unearned or unvested Performance Units/Shares will
be forfeited to the Company, and again will be available for grant under the
Plan.

 

(g)           Section 162(m) Performance Restrictions.  For purposes of
qualifying grants of Performance Units/Shares as “performance-based
compensation” under Section 162(m) of the Code, the Administrator, in its
discretion, may set restrictions based upon the achievement of Performance
Goals.  The Performance Goals will be set by the Administrator on or before the
Determination Date.  In granting Performance Units/Shares which are intended to
qualify under Section 162(m) of the Code, the Administrator will follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

 

11.           Performance-Based Compensation Under Code Section 162(m).

 

(a)           General.  If the Administrator, in its discretion, decides to
grant an Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the provisions of this Section 11 will control over
any contrary provision in the Plan; provided, however, that the Administrator
may in its discretion grant Awards that are not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code to such
Participants that are based on Performance Goals or other specific criteria or
goals but that do not satisfy the requirements of this Section 11.

 

(b)           Performance Goals.  The granting and/or vesting of Awards of
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units and other incentives under the Plan may be made subject to the attainment
of performance goals relating to one or more business criteria within the
meaning of Section 162(m) of the Code and may provide for a targeted level or
levels of achievement (“Performance Goals”) including: (i) attainment of
research and development milestones, (ii) bookings, (iii) business divestitures
and acquisitions, (iv) cash flow, (v) cash position, (vi) contract awards or
backlog, (vii) customer renewals, (viii) customer retention rates from an
acquired company, business unit or division, (ix) earnings (which may include
earnings before interest and taxes, earnings before taxes and net earnings),
(x) earnings per Share, (xi) expenses, (xii) gross margin, (xiii) growth in
stockholder value relative to the moving average of the S&P 500 Index or another
index, (xiv) internal rate of return, (xv) market share, (xvi)  net income,
(xvii) net profit, (xviii) net sales, (xix) new product development, (xx) new
product invention or innovation, (xxi) number of customers,

 

16

--------------------------------------------------------------------------------


 

(xxii) operating cash flow, (xxiii) operating expenses, (xxiv) operating income,
(xxv) operating margin, (xxvi) overhead or other expense reduction,
(xxvii) product defect measures, (xxviii) product release timelines,
(xxix) productivity, (xxx) profit, (xxxi) return on assets, (xxxii) return on
capital, (xxxiii) return on equity, (xxxiv) return on investment, (xxxv) return
on sales, (xxxvi)  revenue, (xxxvii) revenue growth, (xxxviii) sales results,
(xxxix) sales growth, (xl) stock price, (xli) time to market, (xlii) total
stockholder return, (xliii) working capital.  Any criteria used may be
(A) measured in absolute terms, (B) measured in terms of growth, (C) compared to
another company or companies, (D) measured against the market as a whole and/or
according to applicable market indices, (E) measured against the performance of
the Company as a whole or a segment of the Company and/or (F) measured on a
pre-tax or post-tax basis (if applicable). Further, any Performance Goals may be
used to measure the performance of the Company as a whole or a business unit or
other segment of the Company, or one or more product lines or specific markets
and may be measured relative to a peer group or index.  The Performance Goals
may differ from Participant to Participant and from Award to Award.  Prior to
the Determination Date, the Administrator will determine whether any significant
element(s) will be included in or excluded from the calculation of any
Performance Goal with respect to any Participant.  In all other respects,
Performance Goals will be calculated in accordance with the Company’s financial
statements, generally accepted accounting principles, or under a methodology
established by the Administrator prior to the issuance of an Award and which is
consistently applied with respect to a Performance Goal in the relevant
Performance Period.

 

(c)           Procedures.  To the extent necessary to comply with the
performance-based compensation provisions of Section 162(m) of the Code, with
respect to any Award granted subject to Performance Goals and intended to
qualify as “performance-based compensation” under Section 162(m) of the Code, on
or before the Determination Date (i.e., within the first twenty-five percent
(25%) of the Performance Period, but in no event more than ninety (90) days
following the commencement of any Performance Period or such other time as may
be required or permitted by Section 162(m) of the Code), the Administrator will,
in writing, (i) designate one or more Participants to whom an Award will be
made, (ii) select the Performance Goals applicable to the Performance Period,
(iii) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (iv) specify
the relationship between Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Participant for such Performance Period.

 

(d)           Additional Limitations.  Notwithstanding any other provision of
the Plan, any Award which is granted to a Participant and is intended to
constitute qualified performance-based compensation under Section 162(m) of the
Code will be subject to any additional limitations set forth in the Code
(including any amendment to Section 162(m)) or any regulations and ruling issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m) of the Code, and
the Plan will be deemed amended to the extent necessary to conform to such
requirements.

 

(e)           Determination of Amounts Earned.  Following the completion of each
Performance Period, the Administrator will certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period.  A
Participant will be eligible to receive payment pursuant to an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code for
a Performance Period only if the

 

17

--------------------------------------------------------------------------------


 

Performance Goals for such period are achieved.  In determining the amounts
earned by a Participant pursuant to an Award intended to qualified as
“performance-based compensation” under Section 162(m) of the Code, the Committee
will have the right to (a) reduce or eliminate (but not to increase) the amount
payable at a given level of performance to take into account additional factors
that the Committee may deem relevant to the assessment of individual or
corporate performance for the Performance Period, (b) determine what actual
Award, if any, will be paid in the event of a termination of employment as the
result of a Participant’s death or disability or upon a Change in Control or in
the event of a termination of employment following a Change in Control prior to
the end of the Performance Period, and (c) determine what actual Award, if any,
will be paid in the event of a termination of employment other than as the
result of a Participant’s death or disability prior to a Change of Control and
prior to the end of the Performance Period to the extent an actual Award would
have otherwise been achieved had the Participant remained employed through the
end of the Performance Period.  A Participant will be eligible to receive
payment pursuant to an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code for a Performance Period only if
the Performance Goals for such period are achieved.

 

12.           Compliance With Code Section 409A.  Awards will be designed and
operated in such a manner that they are either exempt from the application of,
or comply with, the requirements of Code Section 409A such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A, except as otherwise determined in
the sole discretion of the Administrator.  The Plan and each Award Agreement
under the Plan is intended to meet the requirements of Code Section 409A and
will be construed and interpreted in accordance with such intent, except as
otherwise determined in the sole discretion of the Administrator.  To the extent
that an Award or payment, or the settlement or deferral thereof, is subject to
Code Section 409A the Award will be granted, paid, settled or deferred in a
manner that will meet the requirements of Code Section 409A, such that the
grant, payment, settlement or deferral will not be subject to the additional tax
or interest applicable under Code Section 409A.

 

13.           Leaves of Absence/Transfer Between Locations.  Unless the
Administrator provides otherwise and except as required by Applicable Laws,
vesting of Awards granted hereunder will be suspended during any unpaid leave of
absence.  A Participant will not cease to be an Employee in the case of (i) any
leave of absence approved by the Company or (ii) transfers between locations of
the Company or between the Company, its Parent, or any Subsidiary.  For purposes
of Incentive Stock Options, no such leave may exceed three (3) months, unless
reemployment upon expiration of such leave is guaranteed by statute or
contract.  If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, then six (6) months following the first (1st) day
of such leave, any Incentive Stock Option held by the Participant will cease to
be treated as an Incentive Stock Option and will be treated for tax purposes as
a Nonstatutory Stock Option.

 

14.           Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant.

 

18

--------------------------------------------------------------------------------


 

15.           Adjustments; Dissolution or Liquidation; Merger or Change in
Control.

 

(a)           Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, the numerical Share limits
set forth in Sections 3, 6, 7, 8, 9 and 10 of the Plan.

 

(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction.  To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

 

(c)           Change in Control.  In the event of a merger or Change in Control,
each outstanding Award will be treated as the Administrator determines without a
Participant’s consent, including, without limitation, that (i) Awards will be
assumed, or substantially equivalent Awards will be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof) with appropriate
adjustments as to the number and kind of shares and prices; (ii) upon written
notice to a Participant, that the Participant’s Awards will terminate upon or
immediately prior to the consummation of such merger or Change in Control;
(iii) outstanding Awards will vest and become exercisable, realizable, or
payable, or restrictions applicable to an Award will lapse, in whole or in part
prior to or upon consummation of such merger or Change in Control, and, to the
extent the Administrator determines, terminate upon or immediately prior to the
effectiveness of such merger of Change in Control; (iv) (A) the termination of
an Award in exchange for an amount of cash and/or property, if any, equal to the
amount that would have been attained upon the exercise of such Award or
realization of the Participant’s rights as of the date of the occurrence of the
transaction (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction the Administrator determines in good faith that no
amount would have been attained upon the exercise of such Award or realization
of the Participant’s rights, then such Award may be terminated by the Company
without payment), or (B) the replacement of such Award with other rights or
property selected by the Administrator in its sole discretion; or (v) any
combination of the foregoing.  In taking any of the actions permitted under this
subsection 15(c), the Administrator will not be obligated to treat all Awards,
all Awards held by a Participant, or all Awards of the same type, similarly.

 

In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in and have the
right to exercise all of his or her outstanding Options and Stock Appreciation
Rights that are not assumed or substituted for, including Shares as to which
such Awards would not otherwise be vested or exercisable, all restrictions on
Restricted Stock, Restricted Stock Units, and Performance Shares/Units not
assumed or substituted for will lapse, and, with respect to Awards with
performance-based vesting not assumed or substituted for, all performance goals
or other vesting criteria will be

 

19

--------------------------------------------------------------------------------


 

deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met.  In addition, if an Option or Stock Appreciation Right
is not assumed or substituted for in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be fully vested and exercisable for a
period of time determined by the Administrator in its sole discretion, and the
Option or Stock Appreciation Right will terminate upon the expiration of such
period.

 

For the purposes of this subsection (c), an Award will be considered assumed if,
following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash, or other
securities or property) or, in the case of a Stock Appreciation Right upon the
exercise of which the Administrator determines to pay cash or a Restricted Stock
Unit, Performance Share or Performance Unit which the Administrator can
determine to pay in cash, the fair market value of the consideration received in
the merger or Change in Control by holders of Common Stock for each Share held
on the effective date of the transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Shares); provided, however, that if such consideration
received in the merger or Change in Control is not solely common stock of the
successor corporation or its Parent, the Administrator may, with the consent of
the successor corporation, provide for the consideration to be received upon the
exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award (or in the case of an Award settled in cash, the number of
implied shares determined by dividing the value of the Award by the per share
consideration received by holders of Common Stock in the merger or Change in
Control), to be solely common stock of the successor corporation or its Parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the merger or Change in Control.

 

Notwithstanding anything in this Section 15(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
objectives (including any Performance Goals) will not be considered assumed if
the Company or its successor modifies any of such performance objectives without
the Participant’s consent; provided, however, a modification to such performance
objectives only to reflect the successor corporation’s post-Change in Control
corporate structure will not be deemed to invalidate an otherwise valid Award
assumption.

 

Notwithstanding anything in this Section 15(c) to the contrary, if a payment
under an Award Agreement is subject to Section 409A of the Code and if the
change in control definition contained in the Award Agreement or other agreement
related to the Award does not comply with the definition of “change in control”
for purposes of a distribution under Section 409A of the Code, then any payment
of an amount that is otherwise accelerated under this Section will be delayed
until the earliest time that such payment would be permissible under
Section 409A of the Code without triggering any penalties applicable under
Section 409A of the Code.

 

20

--------------------------------------------------------------------------------


 

16.           Tax Withholding.

 

(a)           Withholding Requirements.  Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof), the Company will have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

 

(b)           Withholding Arrangements.  The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part by (without limitation) (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable cash or Shares having a Fair Market Value
equal to the amount required to be withheld, (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
be withheld, provided the delivery of such Shares will not result in any adverse
accounting consequences as the Administrator determines in its sole discretion,
(d) selling a sufficient number of Shares otherwise deliverable to the
Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld, or (e) retaining from salary or other amounts payable to the
Participant cash having a sufficient value to satisfy the amount required to be
withheld.  The amount of the withholding requirement will be deemed to include
any amount which the Administrator agrees may be withheld at the time the
election is made, not to exceed the amount determined by using the maximum
federal, state or local marginal income tax rates applicable to the Participant
with respect to the Award on the date that the amount of tax to be withheld is
to be determined.  The Fair Market Value of the Shares to be withheld or
delivered will be determined as of the date that the taxes are required to be
withheld.

 

17.           No Effect on Employment or Service.  Neither the Plan nor any
Award will confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor will they
interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.

 

18.           Date of Grant.  The date of grant of an Award will be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator. 
Notice of the determination will be provided to each Participant within a
reasonable time after the date of such grant.

 

19.           Term of Plan.  Subject to Section 23 of the Plan, the Plan will
become effective upon its adoption by the Board.  It will continue in effect for
a term of ten (10) years from the date adopted by the Board, unless terminated
earlier under Section 20 of the Plan.

 

20.           Amendment and Termination of the Plan.

 

(a)           Amendment and Termination.  The Administrator may at any time
amend, alter, suspend or terminate the Plan.

 

21

--------------------------------------------------------------------------------


 

(b)           Stockholder Approval.  The Company will obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.

 

(c)           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company.  Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

 

21.           Conditions Upon Issuance of Shares.

 

(a)           Legal Compliance.  Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

(b)           Investment Representations.  As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

22.           Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority will not have been obtained.

 

23.           Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board.  Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

 

22

--------------------------------------------------------------------------------

 

VIVUS, INC.

 

2010 EQUITY INCENTIVE PLAN

 

NOTICE OF GRANT OF STOCK OPTION

 

Unless otherwise defined herein, the terms defined in the Vivus, Inc. 2010
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Notice of Grant of Stock Option (the “Notice of Grant”) and Terms and Conditions
of Stock Option Grant, attached hereto as Exhibit A (together, the “Agreement”).

 

Vesting Schedule:

 

Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:

 

[Insert Vesting Schedule]

 

Termination Period:

 

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death,
Disability.  If Participant ceases to be a Service Provider due to his or her
Disability or if Participant dies while holding this Option, this Option will be
exercisable for twelve (12) months after Participant ceases to be a Service
Provider.  Notwithstanding the foregoing, in no event may this Option be
exercised after the Term/Expiration Date as provided above and may be subject to
earlier termination as provided in Section 20(c) of the Plan.

 

By Participant’s signature and the signature of the Company’s representative on
the Notiice of Grant of Stock Options and Option Agreement, Participant and the
Company agree that this Option is granted under and governed by the terms and
conditions of the Plan and this Agreement.  Participant has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and Agreement.  Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement. 
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF STOCK OPTION GRANT

 

1.             Grant.  The Company hereby grants to the Participant named in the
Notice of Grant (“Participant”) an option (the “Option”) to purchase the number
of Shares, as set forth in the Notice of Grant, at the exercise price per Share
set forth in the Notice of Grant (the “Exercise Price”), subject to the terms
and conditions in this Agreement and the Plan, which is incorporated herein by
reference.  Subject to Section 20(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan will prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option as defined in
Section 422 of the Code.  However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it will be treated as a Nonstatutory Stock Option (“NSO”). 
Further, if for any reason this Option (or portion thereof) will not qualify as
an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) will be regarded as a NSO granted under the Plan.  In no event will the
Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.

 

2.             Vesting Schedule.  Except as provided in Section 3, the Option
awarded by this Agreement will vest in accordance with the vesting provisions
set forth in the Notice of Grant.  Shares scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Agreement, unless Participant will
have been continuously a Service Provider from the Date of Grant until the date
such vesting occurs.

 

3.             Administrator Discretion.  The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Option at any time, subject to the terms of the Plan. 
If so accelerated, such Option will be considered as having vested as of the
date specified by the Administrator.

 

4.             Exercise of Option.  This Option may be exercised only within the
term set out in the Notice of Grant, and may be exercised during such term only
in accordance with the Plan and the terms of this Agreement.  In no event may
this Option be exercised until such time as the Plan has been approved by the
stockholders of the Company.

 

This Option is exercisable by delivery of an exercise notice, in the form
attached as Exhibit B (the “Exercise Notice”) or in a manner and pursuant to
such procedures as the Administrator may determine, which will state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan.  The Exercise Notice will be completed by Participant
and delivered to the Company.  The Exercise Notice will be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares together with
any applicable tax withholding.  This Option will be deemed to be exercised

 

2

--------------------------------------------------------------------------------


 

upon receipt by the Company of such fully executed Exercise Notice accompanied
by the aggregate Exercise Price.

 

5.             Method of Payment.  Payment of the aggregate Exercise Price will
be by any of the following, or a combination thereof, at the election of
Participant:

 

(a)           cash;

 

(b)           check;

 

(c)           consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan (including
by way of a net exercise); or

 

(d)           surrender of other Shares which have a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Exercised Shares.

 

6.             Tax Obligations.

 

(a)           Tax Withholding.  Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares.  To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant.  If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
the Shares if such withholding amounts are not delivered at the time of
exercise.

 

(b)           Notice of Disqualifying Disposition of ISO Shares.  If the Option
granted to Participant herein is an ISO, and if Participant sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (i) the date two (2) years after the Grant Date, or (ii) the date one
(1) year after the date of exercise, Participant will notify the Company in
writing within thirty (30) days of such disposition.  Participant agrees that
Participant may be subject to income tax withholding by the Company on the
compensation income recognized by Participant.

 

(c)           Code Section 409A.  Under Code Section 409A, an option that vests
after December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.”  A Discount Option may
result in (i) income recognition by Participant prior to the exercise of the
option, (ii) an additional twenty percent (20%) federal income tax, and
(iii) potential penalty and interest charges.  The Discount Option may also
result in additional state income, penalty and interest tax to the Participant. 
Participant acknowledges that the Company cannot and has not guaranteed that the
IRS will agree that the per Share exercise price of this Option equals or
exceeds the Fair Market Value of a Share

 

3

--------------------------------------------------------------------------------


 

on the Date of Grant in a later examination.  Participant agrees that if the IRS
determines that the Option was granted with a per Share exercise price that was
less than the Fair Market Value of a Share on the date of grant, Participant
will be solely responsible for Participant’s costs related to such a
determination.

 

7.             Rights as Stockholder.  Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant.  After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

 

8.             No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. 
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

9.             Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at Vivus, Inc.,
1172 Castro Street, Mountain View, California 94040, or at such other address as
the Company may hereafter designate in writing or electronically.

 

10.           Grant is Not Transferable.  This Option may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of Participant only by Participant.

 

11.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

12.           Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not

 

4

--------------------------------------------------------------------------------


 

acceptable to the Company.  No Shares will be issued pursuant to the exercise of
an Option (and in any event, as set forth in Section 4 of the Agreement, this
Option may not be exercised) unless and until such time as the Plan has been
approved by the stockholders of the Company.  Where the Company determines that
the delivery of the payment of any Shares will violate federal securities laws
or other applicable laws, the Company will defer delivery until the earliest
date at which the Company reasonably anticipates that the delivery of Shares
will no longer cause such violation.  The Company will make all reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.  Assuming such compliance, for income tax purposes the Exercised
Shares will be considered transferred to Participant on the date the Option is
exercised with respect to such Exercised Shares.

 

13.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.

 

14.           Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

 

15.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Options awarded under the Plan or
future Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means. 
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

16.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

 

17.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

 

18.           Modifications to the Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the Company. 
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement

 

5

--------------------------------------------------------------------------------


 

as it deems necessary or advisable, in its sole discretion and without the
consent of Participant, to comply with Code Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Code Section 409A
in connection to this Option.

 

19.           Amendment, Suspension or Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the
Plan.  Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.

 

20.           Governing Law.  This Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Option
or this Agreement, the parties hereby submit to and consent to the jurisdiction
of the State of California, and agree that such litigation will be conducted in
the courts of Santa Clara County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this Option is made and/or to be performed.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

VIVUS, INC.

 

2010 EQUITY INCENTIVE PLAN

 

EXERCISE NOTICE

 

Vivus, Inc.

1172 Castro Street

Mountain View, CA 94040

 

Attention:                          

 

1.             Exercise of Option.  Effective as of
today,                              ,              , the undersigned
(“Participant”) hereby elects to purchase                                shares
(the “Shares”) of the Common Stock of Vivus, Inc. (the “Company”) under and
pursuant to the 2010 Equity Incentive Plan (the “Plan”) and the Stock Option
Agreement dated                         (the “Agreement”).  The purchase price
for the Shares will be $                           , as required by the
Agreement.

 

2.             Delivery of Payment.  Participant herewith delivers to the
Company the full purchase price of the Shares and any required tax withholding
to be paid in connection with the exercise of the Option.

 

3.             Representations of Participant.  Participant acknowledges that
Participant has received, read and understood the Plan and the Agreement and
agrees to abide by and be bound by their terms and conditions.

 

4.             Rights as Stockholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Shares,
notwithstanding the exercise of the Option.  The Shares so acquired will be
issued to Participant as soon as practicable after exercise of the Option.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 15 of the Plan.

 

5.             Tax Consultation.  Participant understands that Participant may
suffer adverse tax consequences as a result of Participant’s purchase or
disposition of the Shares.  Participant represents that Participant has
consulted with any tax consultants Participant deems advisable in connection
with the purchase or disposition of the Shares and that Participant is not
relying on the Company for any tax advice.

 

--------------------------------------------------------------------------------


 

6.             Entire Agreement; Governing Law.  The Plan and Agreement are
incorporated herein by reference.  This Exercise Notice, the Plan and the
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.  This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of California.

 

Submitted by:

 

Accepted by:

 

 

 

PARTICIPANT

 

VIVUS, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Its

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

2

--------------------------------------------------------------------------------
